DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 9 – “said first coupling element” should be “said first male coupling element”.  Appropriate correction is required.
Claim 1, line 11, it is unclear if a new “first male coupling element” is being recited or if referring to the “first male coupling element” already recited in line 8.  Clarification is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow 4,186,946.
In regard to claim 1, Snow discloses an elbow hydraulic assembly, comprising:
a first elbow 2 (see fig. 12) made by a hydraulic elbow fitting for high pressure pipes, said hydraulic elbow fitting comprising a tubular body with a first end and a second end and with a curved extent between said first end and said second end, said tubular body forming at least one elbow, said first end comprising a first axis and said second end comprising a second axis, said first axis and said second axis being not aligned with each other, said first end 28 being configured for a high pressure connection, said second end being configured for an axial coupling with a first male coupling element 1 configured to allow a relative rotation between said second end 18 and said first coupling element 1 around said second axis;
a first male coupling element ( 1 in fig. 12 or 10 in fig. 2) connected to the second end 18 of said first elbow 2 by said axial coupling to allow a relative rotation between said second end and said first coupling element 1 or 10 around said second axis;
a connection pipe (inserted into 20 of 10 in fig. 2) fixed to said first male coupling element 10;
Snow discloses the elbow hydraulic assembly for attachment at one end of a pipe, but does not specifically discloses if the male fitting and elbow are attached at both ends of the pipe.  However, it would have been obvious to add the same fitting to both ends of a pipe because duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In regard to claim 2, wherein said second end 18 of said first elbow comprises an internal surface coaxial to said second axis, at least one seal member 8 arranged on said internal surface to seal on said first male coupling element inserted inside said internal surface, and at least one coupling member 12 configured to axially lock said coupling element with respect to said internal surface leaving freedom of a rotation motion of said second end of said first elbow around said second axis with respect to said first male coupling element such as to vary a relative orientation between said first axis of said first end and said second axis of said second end.
In regard to claim 3, wherein said axial coupling comprises a quick axial coupling of push-to-connect type by a push along said second axis (see assembly steps in figs. 13A and 13B).
In regard to claims 8-9, wherein said first and second elbow forms an angle comprised between 45° and 90° sexadecimal degrees (the elbows are at 90 degrees).
In regard to claims 10-11 and 13-14, comprising a first and second male coupling element 19, 20 connected to the second end of said second elbow 18, said connection pipe being fixed to said second coupling element 19, 20 by an irreversible connection (by crimping sleeve 20 around the hose end).
In regard to claim 12, wherein said second end 18 of said second elbow 2 is coupled with an axial coupling with the second male coupling element to allow a relative rotation between said second end of said second elbow and said second coupling element around said second axis (via 12).
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow ‘946 in view of Metzger 1,186,325.
Regarding claims 4-5, Snow discloses an elbow with a threaded end for attaching the 
elbow to an adjacent component, but does not disclose the use of a flange.  Metzger teaches that it is common and well known in the art to provide fittings with either threads B2 (see fig. 1) or a flange B3 (see fig. 5) in order to connect a fitting to an adjacent component.  Therefore it would have been obvious to one of ordinary skill in the art to modify the fitting of Snow to include a flange instead of external threads because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
	In regard to claims 6-7, it is unclear as to the exact dimensions of the first end 28 of the elbows.  However, it would have been obvious to one of ordinary skill in the art to provide the fitting with dimensions conforming to British Standard Pipe or a metric fitting because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fouts, Goward, Sekerchak, Foti, Gilbreath, Cresswell, Mitchell, Barker, Glidewell, Chung and Nguyen disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679